                Case 18-11466-LMI          Doc 102    Filed 05/11/20     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                               CASE NO. 18-11466-LMI
                                                                     CHAPTER 13
Ana Gomez



Debtor.                                /

         NOTICE OF COMPLIANCE BY ATTORNEY FOR DEBTOR WITH LOCAL
                    RULE 2083-1(B) CLAIMS REVIEW REQUIREMENT
         The undersigned attorney for Debtor certifies that a review of the claims register and all
claims filed in the above referenced case has been completed in accordance with Local Rule
2083-1(B) and that:
1)    No further action is necessary.
2)   The following actions have been taken:
     ☐ The debtor has filed an objection to proof of claim                                   .
     ☐ The debtor has filed a            Plan to provide for the proof of claim filed by     .
     ☐ Other:________________.
     A copy of this Notice of Compliance was served on the Chapter 13 Trustee via the NEC
and the Debtor via U.S. Mail on May 11, 2020.
                                                           Respectfully submitted,
                                                           Law Offices of Patrick L. Cordero, P.A.
                                                           Attorney for Debtor
                                                           7333 Coral Way
                                                           Miami, Florida 33155
                                                           Tel: (305) 445-4855

                                                              /s/ (FILED ECF)
                                                           Miriam Marenco, Esq.
                                                           FL Bar No. 86115
